Case: 1:19-cv-00182 Document #: 16 Filed: 03/11/19 Page 1 of 5 PagelD #:43
12376/DFG:mlt/2/28/19

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

VERNITA WALKER,

Plaintiff, No. 2019 cv 00182
vs.
Judge Matthew F. Kennelly

CITY OF CHICAGO, a municipal
corporation, CHICAGO POLICE
DEPARTMENT, a Municipal entity,
Officer Albert Torres,

Star No. 13067, and Unknown Chicago
Police Officers,

Nem Nene Nene Nee ee Nee” ee ee Nee nee Nn Nee” nee” ee” ee”

Defendants.

FIRST AMENDED COMPLAINT

Plaintiff, Vernita Walker, by and through her attorneys, the Vrdolyak Law Group and
Daniel F. Gallagher, brings this action against defendants, CITY OF CHICAGO, a municipal
corporation, Officer Albert Torres, Star No. 13067, and Unknown Chicago Police Officers and

pursuant to 42 U. S. C. Section 1983 for wrongful service of a search warrant.

JURISDICTION AND VENUE

1) This court has jurisdiction pursuant to 28 U.S. C. Sections 1331 and 1343.

2) Venue is proper pursuant to 28 U.S. C. Section 1391 (b). The underlying events occurred
within the Northern District of Illinois; defendant, City of Chicago, is a municipal
corporation located within the district; and all parties reside in the district.

PARTIES

3) On or about January 9, 2018 and at all times relevant hereto, Vernita Walker, was a 61-
year-old woman who had lived for approximately 5 years at 1738 E. 73 St., Apartment
3, Chicago, IL.
Case: 1:19-cv-00182 Document #: 16 Filed: 03/11/19 Page 2 of 5 PagelD #:44

4) Ms. Walker, at all times relevant hereto, was a security supervisor for a large security
company located in Chicago Illinois.

5) Ms. Walker has never been arrested or charged with any crime at any time in her life.

6) Defendant, City of Chicago, is a municipal corporation incorporated under the laws of the
State of Illinois.

7) At all times relevant hereto, officer Albert Torres Star # 13067 was a Chicago police
officer assigned to the 004" District Tactical Team. Officer Torres and presently
unknown other Chicago police officers participated in obtaining an invalid search warrant
for Ms. Walker’s apartment and executing that warrant on or about January 9, 2018.

8) When Officer Torres and other Chicago police officers were present at plaintiff's
apartment on January 9, 2018, they were at all times acting under color of law and within
the scope of their employment as officers of the Chicago Police Department.

Count I- UNLAWFUL SEARCH-INVALID WARRANT 42 U.S.C. Section 1983

9) Officer Albert Torres and other unknown officers unreasonably obtained a search warrant
for plaintiff's apartment, the wrong apartment, a fact which invalidated the warrant from
the start, before its execution.

10)The officers subsequent unauthorized entry and search violated the plaintiffs 4"
amendment right to be free from unreasonable searches of her person and home.

11) As the sworn applicant for the warrant, Officer Torres had a duty to discover and disclose
to the issuing magistrate whether he had identified the correct apartment or place to be
searched rather than the residence of an innocent 3" party.

12) Officer Torres reasonably knew or should have known that the intended target of his
warrant did not reside in Apartment 3 but resided in another apartment in the building.

13) Officer Torres had a duty to reasonably investigate and verify information he received
from his John Doe complainant who provided him with information about where the
intended target resided.

14) Attached hereto and made a part hereof as Exhibit A is the search warrant issued by a
judge upon the application of Officer Torres.

2
Case: 1:19-cv-00182 Document #: 16 Filed: 03/11/19 Page 3 of 5 PagelD #:45

15) The warrant commands the search of Thomas Charles a.k.a. “Chuck” an African-
American male. The warrant further commands a search of the premises at 1738 E. 73"
St., Apartment 3, Chicago, Cook County, Illinois and commands the seizure of any
controlled substance specifically heroin and any evidence showing residency, any
paraphernalia used in the weighing, cutting or packaging of illegal narcotics and any
money or records detailing illegal narcotic transactions.

16) Officer Torres had multiple sources of information available to him at the time that he
applied for the search warrant had he bothered to use them. He could have contacted the
building’s landlord. He could have contacted a utility company supplying gas or electric
to the apartment.

17) However, on information and belief, Officer Torres and others did not conduct any
investigation or verification and certainly failed to conduct a reasonable one.

18) Officer Torres and other officer’s actions in these respects were objectively unreasonable
and were undertaken intentionally, with malice and recklessness and a conscious
disregard for Plaintiffs constitutional rights.

19) As a direct and proximate result of the officer’s misconduct, plaintiff suffered and
continues to suffer injury and harm.

20) The officers conducting the search knew once they entered Apartment 3 that the intended
target of their search Thomas Charles a.k.a. “Chuck” was not present and was not a
resident of that apartment. Nevertheless, the officers conducting the search did not
withdraw from the apartment but ransacked it after having knocked the entrance door off
the hinges. The officers overturned and broke furniture, pulled out drawers and scattered
the clothing and other contents of the drawers and closets all over the apartment.

21) The officers did not find any narcotics or controlled substance in the apartment.

22) It is unknown at this time how long the officers spent damaging plaintiff's belongings
before they left the apartment leaving a copy of the attached search warrant behind.

Count H-Intentional and/or negligent infliction of emotional distress- State Law

23) Plaintiff asserts this claim against the City of Chicago, Chicago Police Department and
Officer Torres.
Case: 1:19-cv-00182 Document #: 16 Filed: 03/11/19 Page 4 of 5 PagelD #:46

24) The actions, omissions and conduct of Officer Torres and other unknown Chicago police
officers were extreme and outrageous and exceeded all bounds of human decency.

25) The Officer’s actions, omissions and conduct above were undertaken with the intent to
inflict and cause severe emotional distress to plaintiff with the knowledge of high
probability that their conduct would cause such distress or in reckless disregard of the
probability that their actions would cause such distress.

26) As a direct and proximate result of the officer’s extreme and outrageous conduct
undertaken pursuant to the Cities’ policies and practices aforementioned, plaintiff
suffered and continues to suffer long-term, severe emotional distress and trauma in that
she is extremely fearful that her home will once again be invaded either while she is
home or absent and that her belongings will once again be destroyed.

Count IlI-Trespass State Law

27) plaintiff realleges paragraphs 1 through 28 above and incorporates them in this count.

28) Officers physically invaded the plaintiff's right to enjoyment of exclusive possession of
her apartment.

29) After officers were aware that the search warrant listed plaintiff's apartment by mistake,
such that any lawful right of entry expired at that time, by remaining and continuing to
search officers intended to bring about a physical invasion of the plaintiff's apartment.

30) The officers’ actions caused a physical invasion of the plaintiff's apartment.

31) Plaintiff was harmed by the officer’s physical invasion of her apartment.

Count [V-Respondeat Superior State Law

32) Plaintiff realleges paragraphs 1 through 33 above and incorporates the same into this
count.

33)In committing the acts and omissions alleged above, the officers were at all times
members and agents of the Chicago Police Department and employees of the City of
Chicago and were acting within the scope of their employment.
Case: 1:19-cv-00182 Document #: 16 Filed: 03/11/19 Page 5 of 5 PagelD #:47

34) Defendant, City of Chicago, is liable as principal for all common-law torts committed by
its agents within the scope of their employment.

Count V-Indemnification-State Law

35) Plaintiff realleges paragraphs 1 through 36 above and incorporates the same into this
count.

36) Illinois law, 745 I LCS 10/9 — 102, directs public entities to pay any common-law tort
judgment for compensatory damages for which employees are held liable within the
scope of their employment activities.

37) Officer Torres and unknown officers were and are employees of the City of Chicago who
acted within the scope of their employment when committing the actions and omissions
set forth above.

WHEREFORE, Plaintiff prays that the Court enter judgment against each defendant on each
Count for compensatory damages, reasonable attorneys’ fees, costs and expenses and such other

and further relief as this court deems just.

PLAINTIFF’S DEMAND TRIAL BY JURY

s/Daniel F, Gallagher

 

Plaintiff's Attorney

Daniel F. Gallagher #905305
Vrdolyak Law Group, LLC
741 N. Dearborn Street
Chicago, IL 60654
312-482-8200 x. 450
dgallagher@vrdolyak.com
